EXHIBIT 10.4

ASSIGNMENT AND BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

            WHEREAS,

by Assignment and Bill of Sale dated July 15, 1999, effective May 1, 1999,
recorded at Conveyance Book 400, Page 547 of the records of Allen Parish,
Louisiana and Conveyance Book 693, Page 504 of the records of Beauregard Parish,
Louisiana, (the "Prior Assignment") Gladstone Resources, Inc. whose address is
3500 Oak Lawn, Suite 590, Dallas, TX 75219 (hereinafter referred to as
"Assignor"), acquired from Humphrey Oil Interests, L. P. certain interests in
the Oil and Gas Leases more particularly described on Exhibit "A" attached
hereto and made a part hereof (the "Subject Interests"); and



            WHEREAS,

Gladstone Resources, Inc.'s name has now been changed to Gladstone Energy, Inc.,
and the state of incorporation for said corporation has been changed from
Washington to Delaware.



            NOW, THEREFORE, Assignor,

for and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby assign, transfer, sell and convey unto:







 

Bagwell No. 6 Family L. P.


P. O. Box 50010
Amarillo, TX 79105


12.2448980%

 

G. R. Partners, Inc.


4625 Greenville Avenue
Suite 101
Dallas, TX 75206


  8.1632653%

 

Humphrey Children's Trust


Sheila Irons, Trustee
3500 Oak Lawn Avenue
Suite 590, LB 49
Dallas, TX 75219

  9.5918367%


                      

 

 

30.0000000%




 

(hereinafter collectively referred to as "Assignee"), their heirs, successors
and assigns, in the amounts set forth opposite their names, an undivided 30.000%
of all right, title and interest acquired by Assignor through the Prior
Assignment in and to the oil and gas leases as set out in Exhibit "A" attached
hereto and reference to which is hereby made.

            This Assignment and Bill of Sale is made subject to all terms and
conditions of the Prior Assignment, and further made subject to that certain
Purchase and Sale Agreement between Assignor and Assignee dated the 30th day of
August, 2000.

            This Assignment is made without warranty of title, either express or
implied, except as to those claiming by, through or under Assignor.

            Assignor hereby agrees to execute the necessary documents and to do
all things necessary or convenient to the full consummation of the transfer of
the leases and units effectuated hereby, including the completion, execution and
delivery of any and all transfer orders, division orders, or other instruments
in writing required or requested by the purchaser(s) of production for the full
consummation of the transfer of the leases and units effectuated hereby.

            All provisions, exceptions, conditions and covenants contained in
this Assignment and Bill of Sale shall be binding on Assignor and Assignee,
their respective heirs, personal representatives, successors and assigns, and
shall run with the interest herein conveyed.

            IN WITNESS WHEREOF,

this Assignment and Bill of Sale is executed this   31st   day of        
  August          , 2000; effective, however, on the 1st day of August, 2000.





ATTEST:                                   
                                             

GLADSTONE ENERGY, INC.

               /s/ Sheila Irons                                 


Sheila Irons, Secretary

By:         /s/ Johnathan M. Hill                                     
        Johnathan M. Hill, President

 

 

STATE OF TEXAS              

COUNTY OF DALLAS       






           This instrument was acknowledged before me on this   31st day of
    August    , 2000, by Johnathan M. Hill as President of Gladstone Energy,
Inc.

 

               /s/ Phillip C. Wilson                                          


                    Notary Public

 

                                                         

EXHIBIT "A"

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN ASSIGNMENT FROM

GLADSTONE ENERGY, INC, AS "ASSIGNOR", AND BAGWELL NO. 6 FAMILY

L. P. ET AL, AS "ASSIGNEE", DATED TO BE EFFECTIVE AS OF AUGUST 1, 2000.

 

ALLEN AND BEAUREGARD PARISHES, LOUISIANA

RIGHTHAND CREEK FIELD

 

1.

Oil and Gas Leases

 

 

 

1 .

That certain Oil, Gas and Mineral Lease, dated August 1, 1991, by and between
Cavenham Energy Resources Division, Hanson Natural Resources Company, as Lessor
and Brechtel Energy Corporation, as Lessee, recorded in Conveyance Book 328
under Entry No. 360470 of the records of Allen Parish, Louisiana; and that
certain Partial Release of Oil, Gas and Mineral Lease, dated August 28, 1996,
recorded in Conveyance Book 362, Pages 390-401, under Entry No. 383641 of the
records of Allen Parish. In accordance with the terms of the lease, said release
covering 20.01 acres lying outside of the surface boundaries of the U WX RD SU,
and all depths and horizons less and except (1) fifty (50') feet above and one
hundred (100') feet below the Upper Wilcox Sand, Reservoir D, defined as being
that oil and gas bearing interval encountered between the depths of 10,962 feet
and 11,310 feet (electrical log measurements) in the Brechtel Energy
Corporation-Cavenham Energy Resources No. I Well, located in Section 29,
Township 5 South, Range 7 West, Right Hand Creek Field, Allen Parish, Louisiana;
and (2) fifty (50') feet above and one hundred (100') feet below the
stratigraphic equivalent of the Cockfield/Sparta Sand, defined as being that oil
and gas bearing interval encountered between the depths of 8,500 feet and 8,800
feet (electrical log measurements) in the Brechtel Energy Corporation-Cavenharn
Energy Resources No. 2 Well, located in Section 30, Township 5 South, Range 7
West, Right Hand Creek Field, Allen Parish, Louisiana.

 

 

 

 

2.

That certain Oil, Gas and Mineral Lease, dated January 22, 1993, by and between
Crosby Land & Resources, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 335 under Entry No. 365937 of the records of Allen
Parish, Louisiana.

 

 

 

 

3.

That certain Oil, Gas and Mineral Lease, dated March 16, 1993, by and between W.
G. Ragley Lumber Company, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 338 under Entry No. 367740 of the records of Allen
Parish, Louisiana; Less and Except those lands released by that certain Partial
Release of Oil, Gas and Mineral Lease, recorded June 24, 1994 in Conveyance Book
344 under Entry No. 372223 of the records of Allen Parish, Louisiana.

 

 

 

 

4.

That certain Oil, Gas and Mineral Lease, dated June 22, 1993, by and between
Crosby Land & Resources, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 343 under Entry No. 371071 of the records of Allen
Parish, Louisiana.

 

 

 

 

5.

That certain Oil and Gas Lease and Limited Royalty Deed, dated May 5, 1994, by
and between W. G. Ragley Lumber Company, as Lessor and Brechtel Energy
Corporation, as Lessee, which a memorandum of such lease is recorded in
Conveyance Book 344 under Entry No. 372225 of the records of Allen Parish,
Louisiana.

 

 

 

Exhibit "A"
Page 1 of 3

 

 

 

 

 

 

6.

That certain Oil, Gas and Mineral Lease, dated May 5, 1994, by and between
Powell Lumber Company, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 344 under Entry No. 372224 of the records of Allen
Parish, Louisiana.

 

 

 

 

7.

That certain Oil, Gas and Mineral Lease, dated August 1, 1994, by and between
Crosby Land & Resources, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 345 under Entry No. 372683 of the records of Allen
Parish, Louisiana; and in Conveyance Book 595 under Entry No. 397116 of the
records of Beauregard Parish, Louisiana.

 

 

 

 

8.

That certain Oil, Gas and Mineral Lease, dated September 23, 1997, by and
between Thelma Ray Sills Trull, et al, as Lessor and Rio Grande Offshore, Ltd.,
as Lessee, recorded in Conveyance Book 372 under Entry No. 390,444 of the
records of Allen Parish, Louisiana.

 

 

 

 

9.

That certain Oil, Gas and Mineral Lease, dated December 20, 1994, by and between
Norman Paul Morin, et al, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 602 under Entry No. 381853 of the records of
Beauregard Parish, Louisiana.

 

 

 

 

10.

That certain Oil, Gas and Mineral Lease, dated December 20, 1994, by and between
Gilles R. Morin, et ux, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 602 under Entry No. 381854 of the records of
Beauregard Parish, Louisiana.

 

 

 

 

11.

That certain Oil, Gas and Mineral Lease dated December 28, 1994, by and between
Cavenham Energy Resources Division, Hanson Natural Resources Company, as Lessor
and Brechtel Energy Corporation, as Lessee, recorded in Conveyance Book 348
under Entry No. 374879 of the records of Allen Parish, Louisiana.

 

 

 

 

12.

That certain Oil, Gas and Mineral Lease dated February 6, 1995, by and between
W. G. Ragley Lumber Company, as Lessor and Brechtel Energy Corporation, as
Lessee, recorded in Conveyance Book 349 under Entry No. 375361 of the records of
Allen Parish, Louisiana; and in Conveyance Book 602 under Entry No. 382235 of
the records of Beauregard Parish, Louisiana. Said lease was amended by that
certain Act of Correction, effective February 6, 1995, and recorded in
Conveyance Book 355 under Entry No. 378556 of the records of Allen Parish,
Louisiana; and in Conveyance Book 612 under Entry No. 385872 of the records of
Beauregard Parish, Louisiana.

 

 

 

 

13.

Intentionally Left Blank

 

 

 

 

14.

That certain Oil, Gas and Mineral Lease dated April 3, 1995, by and between
Crosby Land & Resources, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 604 under Entry No. 382726 of the records of
Beauregard Parish, Louisiana.

 

 

 

 

15.

That certain Oil, Gas and Mineral Lease dated May 17, 1995, by and between W. G.
Ragley Lumber Company, as Lessor and Brechtel Energy Corporation, as Lessee,
recorded in Conveyance Book 351 under Entry No. 376661 of the records of Allen
Parish, Louisiana .

 

 

 

 

16.

That certain Oil and Gas Lease and Limited Royalty Deed dated May 17, 1995, by
and between Powell Lumber Company, as Lessor and Brechtel Energy

 

 

 

Exhibit "A"
Page 2 of 3

 

 

 

 

 

 

Corporation, as Lessee, and a memorandum of such lease is recorded in Conveyance
Book 351, under Entry No. 376662 of the records of Allen Parish, Louisiana.

 

 

 

 

17.

Intentionally Left Blank

 

 

 

 

18.

That certain Oil, Gas and Mineral Lease dated July 24, 1996, by and between
Temple-Inland Forest Products Corporation, as Lessor and Brechtel Energy
Corporation, as Lessee, recorded in Conveyance Book 361 under Entry No. 383008
of the records of Allen Parish, Louisiana.

 

 

 

 

19.

That certain Oil, Gas and Mineral Lease dated August 23, 1983, by and between W.
G. Ragley Lumber Company, as Lessor and Ballard Exploration Company, Inc., as
Lessee, recorded in Conveyance Book 261 under Entry No. 309041 of the records of
Allen Parish, Louisiana.

 

 

 

 

20.

That certain Oil, Gas and Mineral Lease dated August 23, 1983, by and between
Crosby Chemicals, Inc., as Lessor and Ballard Exploration Company, as Lessee,
recorded in Conveyance Book 261 under Entry No. 309040 of the records of Allen
Parish, Louisiana.

 

 

 

 

21.

That certain Oil, Gas and Mineral Lease dated August 16, 1983, by and between
Ben H. Hinchee, Jr., et al, as Lessor and Ballard Exploration Company, as
Lessee, recorded in Conveyance Book 261 under Entry No. 309039 of the records of
Allen Parish, Louisiana.

 

 

 

 

22.

That certain Oil, Gas and Mineral Lease dated August 27, 1983, by and between
Warren D. Hinchee, et ux, as Lessor and Ballard Exploration Company, Inc., as
Lessee, recorded in Conveyance Book 262 under Entry No. 309336 of the records of
Allen Parish, Louisiana.

 

 

 

 

23.

That certain Oil, Gas and Mineral Lease dated July 5, 1979, by and between
International Paper Company, as Lessor and IP Petroleum Company, Inc., as
Lessee, recorded in Conveyance Book 229 under Entry No. 277544 of the records of
Allen Parish, Louisiana.

 

 

 

 

24.

That certain Oil, Gas and Mineral Lease dated March 4, 1980, by and between
Roxie Morgan Sills, et al, as Lessor and Charlie A. Hudson, as Lessee, recorded
in Conveyance Book 233 under Entry No. 283482 of the records of Allen Parish,
Louisiana.

 

 

 

 

25.

That certain Oil, Gas and Mineral Lease dated August 19, 1997, by and between
Crosby Land & Resources, as Lessor, and Rio Grande Offshore, Ltd.. as Lessee,
recorded in Conveyance Book 661 under Entry No. 401208 of the records of
Beauregard Parish, Louisiana.

 

 

 

 

26.

That certain Oil and Gas Lease and Limited Royalty Deed dated March 17, 1997, by
and between W. G. Ragley Lumber Company, as Lessor, and Rio Grande Offshore,
Ltd., as Lessee, and a memorandum of such lease is recorded in Conveyance Book
661 under Entry No. 401208 of the records of Beauregard Parish, Louisiana.

 

 

 

 

27.

That certain Oil, Gas and Mineral Lease dated July 24, 1997, by and between
Crosby Land & Resources, as Lessor, and Rio Grande Offshore, Ltd., as Lessee,
recorded in Conveyance Book 371 under Entry No. 389,358 of the records of Allen
Parish, Louisiana.

 

 

 

Exhibit "A"
Page 3 of 3

 

 

 